Detailed Office Action

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on (02/16/2021) has been entered.

 Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements

3.	Upon new entry, claims (1 -20) remain pending independent claim on this application, of which (1 and 11) are the two (2) parallel running independent claims on record. 

3.1.	A timely filed Terminal disclaimer, was approved on date (09/14/2020). The Terminal Disclaimer (TD) is disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the involved Applications, being reviewed and accepted. The TD has been approved and recorded on file.

  Information Disclosure Statement

4.	The two Information Disclosure Statement (IDS) that were submitted on (02/16/2021) is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the two IDS have been considered by the examiner.

                 Notice of Allowance

5.	In view of the persuasive arguments presented, and a timely filed TD, the Examiner considers that the case has been now placed in conditions for allowance, and therefore a Notice of Allowance appears on claims (1 -20) as following:

                                                         Reasons for Allowance

6.	The following is the Examiners statement of reasons for allowance:

6.1.	The two parallel running Independent claims (1 and 11) and the associated dependent claims, recite a particular device and methodology for multi-view coding of audio-video data employing (e.g. multi-layered video signaling, based on inter-layer prediction, comprising a ID-layer syntax that includes a base layer-ID field and an extension layer-ID field; also able to determine at least one characteristic for each of the maximum number of layers based on a layer characterizing syntax portion of the multi-layered video; [claims; specs].)

6.2.	This construction, combined with the rest of the features/limitations from the associated dependent claims, has no analogous in the art, at the time the invention was made/filed, and are therefore is considered a novelty.

 fails to fairly disclose and/or suggest the presented methodology, having no analogous in the art at the time the invention was made/filed.

6.4.	For at least above arguments, the Examiner undersigned is believed that the new list of claim to limitations, are constructed in such manner, it’s to be in condition for allowance.

      Prion Art citation

7.	The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

7.1.	Patent Documentation;

_ US 20120183077 A1 	H04N19/70; 		Hong; et al.
_ US 20140301451 A1 	H04N19/597; 		Deshpande; et al.
_ US 20140301477 A1 	H04N19/70; 		Deshpande; et al.
_ US 20140003489 A1 	H04N19/70; 		Hannuksela; et al.
_ US 20150271507 A1 	H04N19/70; 		Hendry; et al.
_ US 10,142,639 		H04N19/70; 		Suehring; et al.

                     Conclusions

8.	Any inquiry concerning this communication or earlier communications from examiner should be directed to LUIS PEREZ-FUENTES whose telephone number is (571) 270 -1168.
The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private
PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO
Customer Service Representative or access to the automated information system, please call
(800) 786 -9199 (IN USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.